*924
ORDER

This is an appeal from a district court judgment for the defendants in this employment discrimination case filed under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and state law. The parties have expressly waived oral argument, and this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
This action was filed by Carolyn Stidham on October 26, 2001, against the Laurel County, Kentucky, Board of Education, all of the members of the board, and the Superintendent of the Laurel County School System. Stidham makes claims of gender discrimination under federal and state law, political discrimination under state law, outrageous conduct, and interference with contractual relations. The district court eventually granted summary judgment for the defendants on all claims, and this appeal followed.
We review a grant of summary judgment de novo. Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir.2002), cert. denied, 537 U.S. 1168, 123 S.Ct. 966, 154 L.Ed.2d 908 (2003). Summary judgment should be granted when “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R.Civ.P. 56(c).
Having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment for the defendants. Because the reasoning that supports judgment for the defendants has been clearly articulated by the district court in a thorough and comprehensive opinion, the issuance of a detailed written opinion by this court would be unduly duplicative.
Accordingly, the district court’s judgment is affirmed.